 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONNELL DAVIS,                                   No. 2:19-cv-1976-JAM-EFB P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    M. FELDER, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On December 23, 2019, the court determined that service of the
19   complaint is appropriate for defendants Harris and Crook, but not for defendant Felder. ECF No.
20   8. The court informed plaintiff he could proceed with his Eighth Amendment deliberate
21   indifference to serious medical needs claims and First Amendment retaliation claims against
22   defendants Harris and Crook or file an amended complaint within 30 days. Id. Plaintiff has
23   elected to proceed only with the claims against defendants Harris and Crook. See ECF No. 11.
24          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claims against defendant
25   Felder be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: January 22, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
